      Case 4:14-cv-02543-CKJ Document 176 Filed 03/07/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Carrie Ferrara Clark,                              No. CV-14-02543-TUC-CKJ
10                   Plaintiff,                         ORDER
11   v.
12   City of Tucson,
13                   Defendant.
14
15          Pending before the Court are Defendant’s Motions in Limine No. 1, 3, and 9. (Docs.
16   147 and 151).
17          Defendant’s Motion in Limine No. 1 seeks to preclude Plaintiff from making “any
18   inference, argument, and/or testimony that would lead the jury to believe there was a legal
19   requirement for a policy and/or procedure” pertaining to nursing mothers. (Doc. 147, pg.
20   2). While the fact that there was no specific policy or procedure for nursing mothers may
21   be disclosed, Plaintiff may not argue that the lack of a specific policy or procedure for
22   nursing mothers was a violation of law. Defendant’s Motion in Limine No. 1 is granted.
23          Defendant’s Motion in Limine No. 3 seeks to preclude Plaintiff’s mother from
24   testifying regarding: her experience as Plaintiff’s mother, her experience with Plaintiff’s
25   sons, and her observations regarding the emotional distress Plaintiff has endured. Plaintiff’s
26   mother’s testimony is relevant, particularly as it relates to the emotional distress Plaintiff
27   has suffered. Defendant’s Motion in Limine No. 3 is denied.
28   …
      Case 4:14-cv-02543-CKJ Document 176 Filed 03/07/19 Page 2 of 2



 1          Defendant’s Motion in Limine No. 9 includes a variety of potential witnesses
 2   Defendant seeks to preclude. Although the Court ruled on the admissibility of some of
 3   those witnesses during the February 4, 2019 hearing (Doc. 166), a few remain.
 4          Defendant’s Motion in Limine No. 9 seeks, in part, to preclude testimony from
 5   Josue Camarena, John Valenzuela, and Brad DeCastro. The Court will deny Defendant’s
 6   Motion in Limine No. 9 to the extent that it relates to testimony from those three
 7   individuals.
 8          Defendant’s Motion in Limine No. 9 also seeks, in part, to preclude testimony from
 9   Sloan Tamietti, Jon North, and Roger Tamietti. The Court will deny Defendant’s Motion
10   in Limine No. 9 to the extent that it relates to testimony from those three individuals. Their
11   testimony, however, is subject to the relevant evidentiary rules relating to hearsay.
12          Defendant’s Motion in Limine No. 9 also seeks, in part, to preclude testimony from
13   Josh Campbell, Chris Conger, and Martin “Harvey” Brown. The Court will deny
14   Defendant’s Motion in Limine No. 9 to the extent that it relates to testimony from those
15   three individuals. Their testimony, however, is subject to the relevant evidentiary rules
16   relating to hearsay.
17          Accordingly, IT IS ORDERED:
18          1. Defendant’s Motion in Limine No. 1 is granted.
19          2. Defendant’s Motion in Limine No. 3 is denied.
20          3. Defendant’s Motion in Limine No. 9 is denied as to Josue Camarena, John
21             Valenzuela, Brad DeCastro, Sloan Tamietti, Jon North, Roger Tamietti, Josh
22             Campbell, Chris Conger, and Martin “Harvey” Brown.
23          4. To the extent counsel agree that additional depositions are required, discovery
24             may be re-opened. See (Doc. 166).
25          Dated this 6th day of March, 2019.
26
27
28


                                                 -2-
